PER CURIAM.
We reject L.J.’s contention that he is entitled to discharge upon speedy trial grounds pursuant to Rule 8.180(c), Florida Rules of Juvenile Procedure. The trial court found, and we agree, that the witness’s unavailability was not attributable to the state. See State v. Daniels, 413 So.2d 1256 (Fla. 5th DCA 1982); Dedmon v. State, 400 So.2d 1042 (Fla. 1st DCA 1981). L.J.’s reliance on In the Interest of B.L.G., 414 So.2d 1085 (Fla. 4th DCA 1982), is misplaced. In that case no motion for an extension of time was made by the state or granted by the trial court. In the case sub judice a motion for continuance was timely made, granted by the trial court and the requisite findings were made of record. See M.M. v. State, 407 So.2d 262 (Fla. 3d DCA 1981).
Affirmed.